Citation Nr: 0529717	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  01-01 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date prior to November 14, 
1998, for compensation under 38 U.S.C.A. § 1151 for bilateral 
visual loss due to optic atrophy.

2.  Entitlement to an effective date prior to November 14, 
1998, for special monthly compensation.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel








INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968 and from November 1971 to March 1973.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) in Chicago, Illinois (RO), which denied 
the benefits sought on appeal.

The Board remanded this case to the RO in September 2003 to 
comply with the notice and the duty-to-assist provisions of 
the Veterans Claims Assistance Act of 2000.  It has been 
returned to the Board following that development and is now 
ready for appellate review.

The veteran initially requested that he be scheduled for a 
hearing held before a Veterans Law Judge sitting at the RO.  
However, the veteran has since indicated that he no longer 
wishes to be scheduled for a hearing. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has bilateral visual loss due to optic 
atrophy due to VA's failure to properly treat this condition 
while hospitalized from March 14, 1977 to May 9, 1977.

3.  On November 14, 1998, the RO received the veteran's claim 
for service connection for schizophrenia. 

4.  On June 4, 1999, the RO received the veteran's claim for 
VA compensation either on the basis of service connection for 
"loss of eyesight" or alternately on the basis of improper 
care administered by VA.

5.  An April 2000 rating decision granted compensation under 
38 U.S.C.A. § 1151 for severe bilateral visual loss due to 
optic atrophy, as well as special monthly compensation based 
on blindness in both eyes, effective June 4, 1999.

6.  A March 2001 rating decision determined that the proper 
effective date for those awards should be November 14, 1998.

7.  Prior to March 2001, neither a formal nor an informal 
communication in writing was received from the veteran 
requesting compensation for bilateral visual loss due to 
optic atrophy.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 14, 
1998, for the grant of compensation under 38 U.S.C.A. § 1151 
for bilateral visual loss due to optic atrophy have not been 
met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5110 (West 2002); 
38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 (2004).

2.  The criteria for an effective date prior to November 14, 
1998, for the grant of special monthly compensation have not 
been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to an effective date 
prior to November 14, 1998, for compensation under 38 
U.S.C.A. § 1151 for bilateral visual loss due to optic 
atrophy, as well as for special monthly compensation.  In the 
interest of clarity, the Board will initially discuss whether 
these issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of rating decisions dated 
in April 2000 and March 2001, a statement of the case (SOC) 
issued in December 2000, supplemental statements of the case 
(SSOC) issued in July 2002 and October 2004, and a letter by 
the Appeals Management Center (AMC) dated in April 2004.  As 
a whole, these documents satisfy the notice requirements of 
38 U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claims.  The AMC's letter 
also provided the veteran with information about the new 
rights provided under the VCAA, including the furnishing of 
forms and notice of incomplete applications under 38 U.S.C.A.           
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO informed the 
veteran of the evidence it already possessed, described the 
evidence needed to establish the veteran's claims, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board thus finds that VA complied with its revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial RO adjudication of his claims, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C.  § 5103(a) and 38 C.F.R.  § 
3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the AMC's notification letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005). 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement has been met.  There does not appear to be any 
outstanding medical records that are relevant to this appeal 
which could be construed as an informal claim concerning 
either issue on appeal, as the RO obtained all relevant 
medical records identified by the veteran and his former 
representative.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  Entitlement to an Effective Date 
Prior to November 14, 1998, for 
Compensation under 38 U.S.C.A. § 1151 for 
Bilateral Visual Loss due to Optic 
Atrophy

The RO granted compensation under 38 U.S.C.A. § 1151 for 
bilateral visual loss due to optic atrophy, effective 
November 14, 1998.  The veteran claims that he is entitled to 
an effective date earlier November 14, 1998, for that award.  
For the reasons set forth below, the Board disagrees and 
finds that the preponderance of the evidence is against the 
veteran's claim. 

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 
38 C.F.R. § 3.105 (2004).  

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157.  Once a formal claim for compensation has been 
allowed, receipt of one of the following will be accepted as 
an informal claim for increased benefits:

(1)  Report of examination or hospitalization by VA or 
uniformed services.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim, only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission;

(2)  Evidence from a private physician or layman.  The date 
of receipt of such evidence will be accepted when the 
evidence furnished by or in behalf of the claimant is within 
the competence of the physician or layperson and shows the 
reasonable probability of entitlement to benefits;

(3)  State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by VA of examination reports, clinical records, and 
transcripts of records will be accepted as the date of 
receipt of a claim if received from State, county, municipal, 
recognized private institutions, or other Government 
hospitals (except those described in 38 C.F.R. § 
3.157(b)(1)).  These records must be authenticated by an 
appropriate official of the institution. Benefits will be 
granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.

38 C.F.R. § 3.157.

The essential facts in this case are not in dispute.  On 
November 14, 1998, the RO received the veteran's claim of 
entitlement to service connection for a psychiatric 
disability.  The veteran also indicated that the attachments 
to the claim should be reviewed.  Included in these 
attachments was a VA hospitalization report dated from March 
14, 1977 to May 9, 1977, with an initial diagnosis of 
reactive depression.  The report also notes that the veteran 
had hysterical neurosis with visual impairment conversion.  

The RO issued a July 1999 rating decision in which it granted 
service connection and assigned a 70 percent evaluation for 
schizophrenia, effective November 14, 1998.  The RO also 
awarded a total disability rating based upon individual 
unemployability, effective November 14, 1998.  The issue 
relating to compensation for an eye disability to include as 
secondary to his service-connected schizophrenia was deferred 
pending a VA examination.  

On June 4, 1999, the veteran's representative submitted a 
specific claim for service connection for an eye disability.  
His representative maintained that the veteran's blindness 
was either secondary to his service-connected schizophrenia 
or due to lack of proper care by VA medical providers, 
thereby raising a claim under 38 U.S.C.A. § 1151.  At that 
time, 38 U.S.C.A. §  1151 provided that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  See 38 U.S.C.A. § 1151.

In a November 1999 rating decision, the RO denied service 
connection for hysterical blindness secondary to 
schizophrenia as well as for compensation for blindness under 
38 U.S.C.A. § 1151.  After considering additional evidence, 
however, the RO issued an April 2000 rating decision in which 
it granted compensation under 38 U.S.C.A.  § 1151 for severe 
bilateral visual loss due to optic atrophy, effective June 4, 
1999.  That decision was based in part on a February 2000 
opinion by two VA physicians who reviewed the claims file and 
determined that, had the veteran been examined by a neuro-
ophthalmologist during his VA admission from March 14, 1977 
to May 9, 1977, his optic neuropathy could have been 
identified and treated.  Thus, both physicians concluded that 
"It is as [sic] least as likely as not therefore that the 
progression of the disease may have been arrested."

The veteran appealed that decision with respect to the June 
4, 1999, effective date.  In a March 2001 administrative 
decision, the Director of Compensation and Pension Service 
determined that the effective date for the award should be 
November 14, 1998, the date of the veteran's original claim.  
The Director noted that the issue of visual disability was 
raised in the veteran's original VA Form 21-526, as well as 
the attached VA treatment records, all of which were received 
on November 14, 1998.  As a result, the RO issued a March 
2001 decision in which it assigned an effective date of 
November 14, 1998, for the award of service connection for 
bilateral visual loss due to optic atrophy. 

The Board finds that, under 38 U.S.C.A. § 5110(a), the 
effective date can be no earlier than November 14, 1998, the 
date the veteran first filed his claim for VA compensation.  
The Board has thoroughly reviewed the record but finds no 
document prior to November 14, 1998, which can be construed 
as a claim for compensation for bilateral visual loss due to 
optic atrophy.

The Board has considered the veteran's argument that he is 
entitled to an effective date prior to November 14, 1998, 
because VA failed to notify him that he could apply for such 
benefit until 1998.  However, this argument has no merit.  
The Court has held that, "erroneous advice given by a 
government employee cannot be used to [prevent] the 
government from denying benefits."  McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) [referring to the rule enunciated in OPM 
v. Richmond, 496 U.S. 414, 110 S.Ct. 2465, 110 L.Ed.2d 387 
(1990)).  OPM held that the payment of Government benefits 
must be authorized by statute; therefore, erroneous advice 
given by a Government employee cannot be used to estop the 
Government from denying benefits. OPM, 496 U.S. at 424].  The 
statute in this case specifically provides that the effective 
date is contingent upon the date of application.  Thus, there 
is no basis for an effective date prior to November 14, 1998.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
effective date prior to November 14, 1998, for compensation 
under 38 U.S.C.A. § 1151 for bilateral visual loss due to 
optic atrophy.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  Hence, the appeal is denied.

III.  Entitlement to an Effective Date 
prior to November 14, 1998, for Special 
Monthly Compensation

The RO also granted special monthly compensation based on the 
veteran's blindness in both eyes, effective November 14, 
1998.  Special monthly compensation is payable in those cases 
where a veteran's service-connected disabilities render him 
so helpless that he is unable to attend to routine daily 
activities.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 
3.350(b)(3), 3.352(a).  Aid and attendance benefits are 
payable for, among other things, blindness in both eyes with 
visual acuity of 5/200 or less.  See 38 C.F.R. § 3.350(b)(2).

Since the veteran's award of special monthly compensation is 
based on his award of compensation under 38 U.S.C.A. § 1151 
for bilateral visual loss due to optic atrophy, the effective 
date can be no earlier than November 14, 1998.  Therefore, 
the preponderance of the evidence is against the veteran's 
claim of entitlement to an effective date prior to November 
14, 1998, for special monthly compensation


ORDER

An effective date prior to November 14, 1998, for 
compensation under 38 U.S.C.A. § 1151 for bilateral visual 
loss due to optic atrophy is denied.

An effective date prior to November 14, 1998, for special 
monthly compensation is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


